Title: From Thomas Jefferson to Abraham Bishop, 8 December 1808
From: Jefferson, Thomas
To: Bishop, Abraham


                  
                     Sir
                     
                     Washington Dec. 8. 08.
                  
                  Your favor of Nov. 30. is duly recieved, & I thank you for your kind attention to the little commission respecting the cloth. I shall be glad to recieve it whenever it can come, but a great desideratum will be lost if not recieved in time to be made up for our new year’s day exhibition when we expect every one will endeavor to be in homespun, and I should be sorry to be marked as being in default. I would sacrifice much in the quality to this circumstance of time: however I leave it to the kindness of Colo. Humphreys & yourself. I presume that if put into a very light box, no larger than to hold the cloths closely pressed in, & addressed to me, it may come safely by the stage or even by the mail, if that be necessary to save our distance. accept my salutations & assurances of esteem & respect.
                  
                     Th: Jefferson
                     
                  
               